UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7544


JORGE GEVARA, a/k/a Jorge Galeas,

                Plaintiff – Appellant,

          v.

ALVIN W. KELLER, JR.; ROBERT C. LEWIS; RICHARD NEELY;
LAWRENCE PARSONS; JEFFREY T. SMITH; JUDY ATWATER; DENNIS E.
MARSHALL; BETTY INPOLD; D. HOUSE; J. HYATT; E. COLEMAN,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:10-cv-00454-RJC)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Gevara, Appellant Pro        Se.     Peter Andrew Regulski,
Assistant   Attorney   General,   Raleigh,    North Carolina, for
Appellee Betty Inpold.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jorge      Gevara    seeks    to      appeal     the     district    court’s

order   denying      reconsideration        of    its   previous       order    denying

Gevara’s motion to amend his complaint.                   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain     interlocutory       and       collateral     orders,     28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-47 (1949).                    The order Gevara seeks

to    appeal    is    neither     a     final       order     nor     an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                            2